[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                             JULY 18, 2008
                                No. 07-15028               THOMAS K. KAHN
                            Non-Argument Calendar               CLERK
                          ________________________

                      D. C. Docket No. 05-02463-CV-JTC-1

CAITLIN CHILDS,
CHRISTOPHER FREEMAN,


                                                           Plaintiffs-Appellees,

                                     versus


DEKALB COUNTY, GEORGIA, et al.,

                                                                   Defendants,


DETECTIVE D. A. GORMAN,
individually and in his official capacity as a
detective for the Homeland Security Division of
Dekalb County,
OFFICER MARK GRAHAM MAPHET,
individually,

                                                      Defendants-Appellants.
                            ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                         _________________________

                                   (July 18, 2008)

Before BIRCH, DUBINA and CARNES, Circuit Judges.

PER CURIAM:

      This is David Gorman and Mark Maphet’s appeal from the district court’s

denial of their motion for partial summary judgment on qualified immunity

grounds.

                                           I.

      Many of the facts underlying this case are hotly contested, but at this stage in

the proceedings, we view the evidence in the light most favorable to the

non-moving party. See Skrtich v. Thornton, 280 F.3d 1295, 1299 (11th Cir. 2002).

The facts, viewed in the light most favorable to the plaintiffs, are as follows. In

December 2003, Caitlin Childs and Christopher Freeman volunteered to organize a

protest at the HoneyBaked Ham store on Buford Highway in Dekalb County,

Georgia. They had previously participated in yearly peaceful protests at the store,

and in 2003 they planned a short demonstration during which they would pass out

literature to give people information about vegetarian and vegan diets. Childs and



                                           2
Freeman rode to the protest with Seth Chernyak in a car driven by Misty Brown.

They parked in the CVS Pharmacy parking lot across the street from the

HoneyBaked Ham store.

      Approximately ten to twenty people participated in the protest, which lasted

about one and a half to two hours. The protestors stood on public property, and

they did not block any entrance or exit to the store. They held up signs, spoke to

customers who requested information, and handed out leaflets. A number of police

officers arrived on the scene, including some officers that were working off-duty

for HoneyBaked Ham. The officers, including Officer Maphet who was on duty

but also served as head of security for HoneyBaked Ham, ordered the protestors

not to pass out flyers or to talk to customers, even if the customers spoke to them

first. The protestors believed that they would be arrested if they violated these

orders, so they complied and stopped passing out flyers and interacting with

customers.

      After the protest ended, Childs, Freeman, and Chernyak walked to the CVS

parking lot to check on a demonstrator who was being cited by a uniformed police

officer for jaywalking. When they got there, they noticed a man sitting in a car

who appeared to be taking pictures of them. The man turned out to be undercover

police officer David Gorman, but because he was dressed in civilian clothes and



                                          3
was in an unmarked police car, the protestors were not aware he was an officer.

Out of a concern for their safety, Childs and Freeman walked behind Gorman’s car

and Childs wrote down its license plate number on a scrap piece of paper. They

then waited for the two protestors being cited for jaywalking to be free to leave, got

into Brown’s car with Chernyak and Brown, and left the CVS parking lot to have

lunch at a nearby restaurant.

      Officer Gorman was concerned that Childs had written down his license

plate number because he drove his undercover vehicle home every day. As a

detective in the local anti-gang unit, Gorman did not want gang members to trace

the number back to his home where he lived with his wife and children. He

immediately got on his radio, stated that he was investigating a vehicle, and

requested that another officer come to his location. Officer Maphet was nearby

with another officer when he received a call over the police radio indicating that

Gorman was investigating a vehicle and needed assistance. As Maphet began to

maneuver his police motorcycle, he saw the vehicle that Gorman had described,

which was Brown’s car, exit the CVS parking lot and proceed down the road.

Maphet followed them out, and as they pulled into the restaurant parking lot,

Maphet was close behind. At their depositions, Maphet and Gorman testified that

Brown had not committed any traffic offenses while driving to the restaurant. The



                                          4
sole reason the officers followed the vehicle was to retrieve the tag information

that Childs and Freeman had written down.

      Brown was not allowed to park her car. Instead, Officers Maphet and

Gorman stopped the vehicle before Brown could turn into a parking space in the

restaurant’s lot. Maphet had turned on the blue emergency lights on his

motorcycle, which are the lights he usually used to stop a vehicle. Had Brown

tried to park in a parking space or drive away, her path would have been blocked

by the position of Maphet’s and Gorman’s vehicles.

      The two officers left their vehicles, and Officer Maphet walked up to the

driver’s side of Brown’s car while Officer Gorman came to the passenger’s side.

Maphet asked Brown for her license and registration, and in response, Brown

asked Maphet why they were being pulled over. Maphet told Brown and the

passengers that they could either do this “the easy way” or be taken to jail. On the

passenger’s side of the vehicle, Gorman attempted to open the passenger door but

it was locked, so he ordered Childs and Freeman to unlock the door and get out of

the vehicle. Childs and Freeman complied with Gorman’s order.

      Officer Gorman then ordered Childs to produce identification and demanded

the piece of paper upon which she had written his license plate number. Childs

gave Gorman her identification but refused to give him the paper with the tag



                                          5
number. When Gorman realized that Childs was not going to give her the tag

information she had written down, he moved over to talk to Freeman. Gorman

asked Freeman to produce his identification and the tag information, and in

response Freeman asked Gorman for identification because Gorman had not

identified himself as an officer and was not in uniform. Instead of identifying

himself, Gorman again demanded that Freeman produce his identification, and

Freeman told him it was in his back pocket and that he would show Gorman his

identification “under protest.”

      Officer Gorman instructed Freeman to get his identification, and as Freeman

was reaching around to his back pocket to retrieve it, Gorman grabbed his wrist

and said “Don’t move.” As Freeman tried to pull his wrist free, Gorman and

Officer Maphet grabbed him and put his hands behind his back. Gorman and

Maphet shoved Freeman onto the trunk of Brown’s car, pinning both arms and

holding his neck down with an elbow. Maphet then reached for his handcuffs and

put them on Freeman. After Freeman was handcuffed, Gorman and Maphet

instructed him to sit on the curb.

      By this point, several other officers had arrived on the scene. One of the

officers taunted Childs by asking her if she had a “goat fetish” and, when she

questioned why Freeman was being arrested, the officer jokingly asked her when



                                          6
she “got her law degree.” The officers then arrested both Freeman and Childs for

disorderly conduct and transported them to jail.

       As a result of these events, Childs and Freeman filed a 42 U.S.C. § 1983

action against Officers Gorman and Maphet in federal district court, alleging

violations of their First and Fourth Amendment rights, as well as several state law

claims. With respect to the constitutional claims, the plaintiffs alleged that Maphet

violated their First Amendment right to free speech by instructing them not to

speak to customers during their protest, and that both defendants violated their

Fourth Amendment rights by unlawfully following them into the restaurant parking

lot and arresting them. The defendants moved for summary judgment on the

plaintiffs’ First and Fourth Amendment claims, arguing that they were entitled to

qualified immunity, and the district court denied the motion. The defendants

appealed, and they contend that the district court erred by: (1) improperly relying

on three declarations1 that the defendants argue were not based on personal

knowledge; (2) concluding that Officer Maphet was not entitled to qualified

immunity on the plaintiffs’ First Amendment claim; and (3) concluding that the

defendants were not entitled to qualified immunity on the plaintiffs’ Fourth



       1
          These sworn statements are labeled as declarations, and they were referred to as
declarations by the parties and the district court. However, we note that these statements
actually are affidavits.

                                                7
Amendment claims.2

                                               II.

       The defendants first contend that in deciding their motion for summary

judgment, the district court improperly relied upon the declarations of three of the

protestors—Chernyak, Brown, and Elsa Spencer—because, according to the

defendants, the declarations were not based on personal knowledge as required by

Federal Rule of Civil Procedure 56(e). The defendants note that, although the

declarations state that during the protest Officer Maphet ordered the declarants not

to speak to the customers, there is no explanation about how the declarants

identified the officer as Maphet. Because the declarations lacked this factual basis,

the defendants argue that it was improper for the district court to rely upon them

for the proposition that Maphet was present at the protest and instructed the

protestors not to speak to customers.

       “A district court’s denial of summary judgment based on qualified immunity

is reviewed de novo, construing all facts and making all reasonable inferences in

the light most favorable to the non-moving party.” Tinker v. Beasley, 429 F.3d

       2
          The defendants also contend that the district court erred by denying their motion to
strike three declarations submitted by the plaintiffs on the ground that the plaintiffs failed to
disclose them during discovery. However, that evidentiary ruling by the district court is outside
the scope of this interlocutory appeal, which focuses on whether, viewing the facts in the light
most favorable to the plaintiffs, “those facts show a violation of clearly established rights of
which a reasonable official in defendant’s circumstances would have known.” McDaniel v.
Woodard, 886 F.2d 311, 313 (11th Cir. 1989).

                                                8
1324, 1326 (11th Cir. 2005). “Generally, when there are [disputed] issues of fact .

. . qualified immunity must be denied because the court, at this stage of the

proceedings, must view the facts most favorable to the plaintiff.” Travers v. Jones,

323 F.3d 1294, 1296 (11th Cir. 2003). However, Fed. R. Civ. P. 56(e)’s “personal

knowledge requirement prevents statements in affidavits that are based, in part,

‘upon information and belief’—instead of only knowledge—from raising genuine

issues of fact sufficient to defeat summary judgment.” Pace v. Capobianco, 283

F.3d 1275, 1278 (11th Cir. 2002). Accordingly, “an affidavit stating only that the

affiant ‘believes’ a certain fact exists is insufficient to defeat summary judgment by

creating a genuine issue of fact about the existence of that certain fact.” Id. at

1278–79. In Pace, this Court concluded that the district court erred by deciding

that a statement in a witness’ affidavit raised a genuine issue of material fact about

whether the plaintiff’s hands were raised where the affiant stated that he “observed

motion in the red car which I believe was [the plaintiff] raising his hands toward

the roof of his car in an attempt to surrender.” Id. at 1279 (emphasis added).

      The declarations of Brown and Chernyak each state:

      At least two law enforcement officers were present at all times during
      the [HoneyBaked Ham] protest. The officers, including Officer
      Maphet, first ordered me not to pass out flyers to customers and
      passers by. They then instructed me not to speak with any customers,
      even if they spoke to us first. I understood that if I failed to obey
      these orders, I would be subject to arrest.

                                           9
Spencer stated in her declaration that an officer, “which may have been Officer

Maphet,” instructed her not to speak to any of the customers. Each declaration

contained introductory language stating that the information provided was based

on the declarant’s personal knowledge.

      Like the affidavit in Pace, where the witness stated that he believed a certain

fact, the statement in Spencer’s declaration that the officer who instructed her not

to speak to customers may have been Maphet is not sufficient to meet Rule 56(e)’s

personal knowledge requirement with respect to Maphet’s identity. See id. at

1278–79. However, the defendants do not deny that Brown and Chernyak were

present at the HoneyBaken Ham protest. In addition, the statements in the Brown

and Chernyak declarations clearly identified Maphet as one of the officers that

instructed them not to speak to the customers, and their declarations did not

contain the type of “believe” language that we concluded was insufficient to meet

Rule 56(e)’s personal knowledge requirement in Pace. Id. Accordingly, the

district court did not err by relying on the Brown and Chernyak declarations to

establish, viewed in the light most favorable to the plaintiffs, the fact that Maphet

was present at the protest and instructed the protestors not to speak to the

customers.




                                          10
                                                III.

       The defendants next contend that the district court erred by concluding that

Officer Maphet was not entitled to qualified immunity on the plaintiffs’ First

Amendment claim.3 The defendants argue that, even if the Brown, Chernyak, and

Spencer declarations are considered, they do not show that the specific plaintiffs in

this case—Childs and Freeman—were instructed by Maphet not to talk to the

customers. According to the defendants, proving that Maphet may have restrained

the speech of third parties is not enough to make out a First Amendment claim. In

addition, the defendants argue that Maphet did not limit the content of the

plaintiffs’ speech, but merely imposed a reasonable time and place restriction that

did not violate the First Amendment. Finally, the defendants argue that, even if

Maphet did violate the plaintiffs’ First Amendment rights, he is entitled to

qualified immunity because the right was not clearly established at the time of the

violation.4


       3
         The plaintiffs’ First Amendment claim is directed toward Officer Maphet and does not
contain any allegations against Officer Gorman.
       4
          For the first time on appeal, the defendants also contend that the plaintiffs have not
shown that they were on public property when Officer Maphet instructed them not to speak to
the customers. However, the defendants have waived this argument because they admitted
before the district court that the protestors were on the sidewalk, and in their brief to this Court,
they refer to sidewalks as “public property.” In addition, as we have repeatedly held, “an issue
not raised in the district court and raised for the first time in an appeal will not be considered by
this court.” Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004)
(quotation marks and citations omitted).

                                                  11
       “Qualified immunity offers complete protection for government officials

sued in their individual capacities if their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would

have known.” Kingsland v. City of Miami, 382 F.3d 1220, 1231 (11th Cir. 2004)

(quotation marks and citations omitted). “An official asserting the affirmative

defense of qualified immunity must initially establish that he was acting within his

discretionary authority. If the official is acting within the scope of his

discretionary authority . . . the burden shifts to the plaintiff to show that the official

is not entitled to qualified immunity.” Skop v. City of Atlanta, 485 F.3d 1130,

1136–37 (11th Cir. 2007). This involves a two step process. First, the plaintiff

must establish that the defendant’s conduct violated a statutory or constitutional

right. See Saucier v. Katz, 533 U.S. 194, 201, 121 S. Ct. 2151, 2156 (2001). Next,

the plaintiff must show that the right was “clearly established.” Id. It is

undisputed that the defendants were acting within the scope of their discretionary

authority. What the parties disagree about is whether the defendants violated the

plaintiffs’ clearly established First Amendment rights.

       The First Amendment provides that “Congress shall make no law . . .

abridging the freedom of speech.” U.S. Const. Amend. I. As the Supreme Court

has stated, “[t]here is no doubt that as a general matter peaceful picketing and



                                            12
leafletting are expressive activities involving ‘speech’ protected by the First

Amendment.” United States v. Grace, 461 U.S. 171, 176, 103 S. Ct. 1702, 1706

(1983).

       It is also true that “public places” historically associated with the free
       exercise of expressive activities, such as streets, sidewalks, and parks,
       are considered, without more, to be “public forums.” In such places,
       the government’s ability to permissibly restrict expressive conduct is
       very limited: the government may enforce reasonable time, place, and
       manner regulations as long as the restrictions “are content-neutral, are
       narrowly tailored to serve a significant government interest, and leave
       open ample alternative channels of communication.” Additional
       restrictions such as an absolute prohibition on a particular type of
       expression will be upheld only if narrowly drawn to accomplish a
       compelling governmental interest.

Id. (internal citations omitted).

       “It has long been established that these First Amendment freedoms are

protected by the Fourteenth Amendment from invasion by the States.” Edwards v.

South Carolina, 372 U.S. 229, 235, 83 S. Ct. 680, 683 (1963). As the Supreme

Court stated sixty-five years ago in Jamison v. Texas, 318 U.S. 413, 63 S. Ct. 669

(1943):

       Of course, states may provide the control of travel on their streets in
       order to insure the safety and convenience of the traveling public.
       They may punish conduct on the streets which is in violation of a
       valid law. But one who is rightfully on a street which the state has left
       open to the public carries with him there as elsewhere the
       constitutional right to express his views in an orderly fashion. This
       right extends to the communication of ideas by handbills and literature
       as well as by the spoken word.

                                           13
Id. at 416, 63 S. Ct. at 671–72.

      Childs and Freeman’s “peaceful picketing and leafletting” on the public

sidewalk near the HoneyBaked Ham store was constitutionally protected speech.

See Grace, 461 U.S. at 176, 103 S. Ct. at 1706. The Brown and Chernyak

declarations, considered together with the deposition testimony of Childs and

Freeman, establish that Officer Maphet was present at the protest and instructed the

protestors not to speak to the customers, even if the customers spoke to them first.

In addition, the defendants have not presented any evidence that the protestors

were violating any ordinances, such as those prohibiting trespassing or littering,

which would have permitted Officer Maphet to restrict their speech. Accordingly,

Officer Maphet’s suppression of the protestor’s speech violated Childs and

Freeman’s First Amendment “right to express [their] views in an orderly fashion.”

See Jamison, 318 U.S. at 416, 63 S. Ct. at 671–72.

      Moreover, the defendants’ argument that this right was not clearly

established is without merit. Decisions such as Jamison and Grace, among many

others, have put police officers on notice for decades that protestors present on

public property have a First Amendment right to peacefully express their views, in

the absence of narrowly tailored ordinances restricting the time, place, or manner

of the speech. Thus, this is one of those cases where “a general constitutional rule



                                          14
already identified in the decisional law [applies] with obvious clarity to the specific

conduct in question.” See United States v. Lanier, 520 U.S. 259, 271, 117 S. Ct.

1219, 1227 (1997). The district court correctly concluded that the defendants were

not entitled to qualified immunity on the plaintiffs’ First Amendment claim.

                                          IV.

      The defendants also contend that the district court erred by concluding that

they were not entitled to qualified immunity on the plaintiffs’ Fourth Amendment

claims. The defendants argue that the district court erred by concluding that they

seized Childs and Freeman, within the meaning of the Fourth Amendment, by

following them into the restaurant parking lot, asking for their identification, and

requesting that they return the piece of paper containing Officer Gorman’s license

plate number. In addition, the defendants argue that they did not violate the

plaintiffs’ Fourth Amendment rights by arresting them for disorderly conduct

because they had arguable probable cause for the arrests. Finally, the defendants

argue that, even if they violated the plaintiffs’ Fourth Amendment rights, they are

still entitled to qualified immunity on the ground that those rights were not clearly

established.

      The Fourth Amendment provides that “the right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and



                                          15
seizures, shall not be violated.” U.S. Const. Amend. IV. “In construing the

demands of the Fourth Amendment the Supreme Court has recognized three

distinct types of police-citizen encounters. First, not every encounter between law

enforcement officers and a citizen constitutes a seizure within the meaning of the

Fourth Amendment.” United States v. Thompson, 712 F.2d 1356, 1359 (11th Cir.

1983). “Some such contact, such as the mere approach and questioning of a

willing person in a public place, involves no coercion and detention and hence is

outside the domain of the Fourth Amendment.” Id. “Second, ever since Terry v.

Ohio 5 the Court has recognized a limited class of cases where the police-citizen

encounter qualified as a seizure within the Fourth Amendment but may be justified

by less than probable cause. Terry-type investigative stops satisfy the Fourth

Amendment if the officer has an objective, reasonable suspicion of unlawful

activity.” Id. “Third, some police-citizen encounters, such as a full-scale arrest,

must be supported by probable cause.” Id.

                                               A.

      With respect to the plaintiffs’ unlawful seizure claim arising out of their

interaction with Officers Gorman and Maphet in the restaurant parking lot, the

defendants admitted in their depositions that, at the time they approached Brown’s



      5
          Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868 (1968).

                                               16
car, they did not have reasonable suspicion to believe that the plaintiffs or the other

occupants of Brown’s car had committed or were about to commit any crime.

According to Gorman, his purpose in speaking to the plaintiffs was to get back the

piece of paper upon which Childs had recorded his license plate number. Thus, the

main issue is whether the defendants’ interactions with Childs and Freeman in the

parking lot rose to the level of an investigative stop, which is a seizure under the

Fourth Amendment. As the Supreme Court has explained:

      [A] person has been “seized” within the meaning of the Fourth
      Amendment only if, in view of all of the circumstances surrounding
      the incident, a reasonable person would have believed that he was not
      free to leave. Examples of circumstances that might indicate a
      seizure, even where the person did not attempt to leave, would be the
      threatening presence of several officers, the display of a weapon by an
      officer, some physical touching of the person of the citizen, or the use
      of language or tone of voice indicating that compliance with the
      officer’s request might be compelled.

United States v. Mendenhall, 446 U.S. 544, 554, 100 S. Ct. 1870, 1877 (1980). In

Miller v. Harget, 458 F.3d 1251 (11th Cir. 2006), this Court gave several more

examples of actions by a police officer that “would appear coercive to a reasonable

person,” including when an officer activates his service vehicle’s emergency lights.

See id. at 1257.

      Viewing the facts in the light most favorable to the plaintiffs, we conclude

that the defendants’ interactions with the plaintiffs in this case rose to the level of a



                                            17
seizure for Fourth Amendment purposes. During the one-hour detention: (1)

Officer Maphet engaged his vehicle’s blue emergency lights as he pulled up behind

Brown’s vehicle; (2) the officers stopped Brown’s vehicle in the middle of a

restaurant parking lot, blocking Brown from either pulling into a parking space or

leaving the lot; (3) the officers ordered the vehicle’s occupants to produce

identification and threatened to arrest them if they did not comply; (4) Officer

Gorman ordered the plaintiffs to exit the vehicle and demanded that they return the

piece of paper containing his license plate number; and (5) Officer Gorman

grabbed Freeman’s wrist when he tried to comply with the officers’ requests for

identification. There was a coercive show of authority by the officers under which

“a reasonable person would have believed that he was not free to leave.” See

Mendenhall, 446 U.S. at 554, 100 S. Ct. at 1877; see also Miller, 458 F.3d at 1257.

Accordingly, the defendants’ detention of the plaintiffs was a seizure within the

meaning of the Fourth Amendment. See Mendenhall, 446 U.S. at 554, 100 S. Ct.

at 1877.

      Because the defendants admittedly did not have reasonable suspicion that

the plaintiffs or the other occupants of the car had engaged in any criminal activity,

the seizure violated the plaintiffs’ Fourth Amendment rights. See Thompson, 712

F.2d at 1359. It has been clearly established since the Supreme Court decided



                                          18
Terry that an investigative stop—a seizure for Fourth Amendment

purposes—performed without reasonable suspicion violates the Fourth

Amendment. See, e.g., Mendenhall, 446 U.S. at 554, 100 S. Ct. at 1877; Miller,

458 F.3d at 1257; Thompson, 712 F.2d at 1359. That general constitutional rule

applies “with obvious clarity” to the defendants’ conduct here. See Lanier, 520

U.S. at 271, 117 S. Ct. at 1227. Accordingly, the district court correctly denied

the defendants’ motion for summary judgment on qualified immunity grounds on

the plaintiffs’ unlawful seizure claim.

                                          B.

      Regarding the plaintiffs’ false arrest claim, the defendants contend that they

had probable cause—or at least arguable probable cause—to arrest the plaintiffs

for disorderly conduct. In addition, the defendants argue that Freeman struggled

with Officer Gorman, and both plaintiffs refused to obey the officers’ orders to

calm down and to stop disturbing the peace.

      “Plainly, an arrest without probable cause violates the right to be free from

an unreasonable search under the Fourth Amendment.” Durruthy v. Pastor, 351

F.3d 1080, 1087 (11th Cir. 2003) (citation omitted). However, “[i]f an officer has

probable cause to believe that an individual has committed even a very minor

criminal offense in his presence, he may, without violating the Fourth Amendment,



                                          19
arrest the offender.” Atwater v. City of Lago Vista, 532 U.S. 318, 354, 121 S. Ct.

1536, 1557 (2001).

       In order for probable cause to exist, “an arrest [must] be objectively
       reasonable under the totality of the circumstances.” This standard is
       met when “the facts and circumstances within the officer’s
       knowledge, of which he or she has reasonably trustworthy
       information, would cause a prudent person to believe, under the
       circumstances shown, that the suspect has committed, is committing,
       or is about to commit an offense.”

Rankin v. Evans, 133 F.3d 1425, 1435 (11th Cir. 1998) (citations omitted,

alteration in original).

       However, even if an officer lacked probable cause for the arrest, he will still

be entitled to qualified immunity if he had “arguable probable cause.” Id.

“Arguable probable cause exists where reasonable officers in the same

circumstances and possessing the same knowledge as the Defendant could have

believed that probable cause existed to arrest.” Lee v. Ferraro, 284 F.3d 1188,

1195 (11th Cir. 2002) (alteration in original, quotation marks omitted). In deciding

whether arguable probable cause exists, courts look at whether the officer’s actions

were “objectively reasonable . . . regardless of the officer’s underlying intent or

motivation.” Id. (alteration in original, citation omitted).

       In Williamson v. Mills, 65 F.3d 155 (11th Cir. 1995), this Court determined

that the defendant police officer, Officer Mills, was not entitled to qualified



                                           20
immunity on the plaintiff’s false arrest claim where the officer arrested the plaintiff

for refusing to turn over film containing pictures the plaintiff had publicly taken of

several undercover officers. Id. at 157. In Williamson, the plaintiff, a veteran,

decided to take pictures at a public festival for other veterans who were not able to

attend. Id. at 156. Mills noticed that the plaintiff was taking pictures of some of

the undercover officers, which concerned him because one of the officers had an

outstanding death threat against her in connection with her undercover

investigation of biker gangs. Id. Mills was concerned that the pictures could be

sold to an organized crime group, which could endanger the undercover officers’

lives. Id.

      As the plaintiff and other veterans went to the parking lot to get their parade

banner, Officer Mills stopped the plaintiff, flashed his badge, and demanded that

the plaintiff turn over the film from his camera. Id. When the plaintiff refused,

Mills repeated his demand several times, and when the plaintiff tried to leave,

Mills grabbed him, pushed him against a van, and handcuffed him. Id. Mills then

took the plaintiff to his police van, where he continued to demand the plaintiff’s

film. Id. At one point, Mills tried to take the camera by force, and the plaintiff

protested. Id. at 156–57. Finally, another officer got the plaintiff to turn over the

film by informing him that the camera would be taken away when he was taken to



                                          21
jail anyway. Id. at 157. The plaintiff then retrieved the film from the camera and

gave it to Mills, who gave the plaintiff five dollars to reimburse him for the cost of

the film. Id.

      The plaintiff sued Officer Mills, alleging a claim for false arrest, and this

Court concluded that Mills was not entitled to qualified immunity on that claim.

Id. According to this Court, “[a]n officer in Mills’s shoes could not have

reasonably concluded that he had probable cause to arrest [the plaintiff].” Id. at

158. Mills did have reason to believe that criminal activity may have been

underway because of the death threat against the officer and the potential for the

photographs to be sold to organized crime groups. Id. However, “[w]hat was

fatally missing from Mills’s knowledge . . . was a link between the suspected

criminal activity and [the plaintiff].” Id. “The mere fact that [the plaintiff’s]

photographs could have been used for unlawful activity . . . is not enough to

establish even arguable probable cause for [the plaintiff’s] arrest unless Mills had

some datum to connect [the plaintiff] to the death threats or other crime.” Id.

      The facts in this case, where the defendants admittedly detained the plaintiffs

for writing down Officer Gorman’s license plate number in a public parking lot,

are materially indistinguishable from Williamson. In this case, as in Williamson,

the plaintiffs legally obtained information about police officers in a public place,



                                           22
and the defendant officers sought to obtain the information. See id. at 156. In this

case, as in Williamson, when the plaintiffs refused to turn over the information, the

defendant officers insisted that they turn it over and arrested the plaintiffs after

they repeatedly refused to do so. See id. at 156–57. In this case, as in Williamson,

the defendant officers were concerned that criminal activity was underway because

Officer Gorman and his family could have been endangered if gang members he

had been investigating undercover got access to the license plate number and

realized that Gorman was an officer. See id. at 158. And in this case, as in

Williamson, what the officer lacked “was a link between the suspected criminal

activity and” the plaintiffs. Id. It follows that in this case, as in Williamson, the

defendants lacked arguable probable cause to arrest the plaintiffs. See id.

      The fact that Childs and Freeman may have verbally protested the officers’

actions during the detention does not change this result. In Williamson, this Court

stated that during his interaction with Officer Mills, the plaintiff refused to turn

over the film, tried to leave, and “protested” when Mills tried to take the camera by

force. See id. at 156–57. However, this Court still concluded that Mills lacked

even arguable probable cause to arrest the plaintiff. Id. at 158. The same is true

here. The Williamson case put the officers on notice that their conduct violated the

Fourth Amendment. See id. Therefore, the district court correctly concluded that



                                           23
the defendants were not entitled to qualified immunity on the plaintiffs’ false arrest

claim.

         AFFIRMED.




                                          24